Citation Nr: 1752877	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for disabilities of multiple joints, including arthritis of the shoulders, elbows, wrists, hands, fingers, hips, knees, ankles, and joints of the feet.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right hand disability other than carpal tunnel syndrome status post carpal tunnel release to include muscle deterioration and atrophy and residuals of a fractured right fifth finger.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right foot disability other than Morton's neuroma, to include the right ankle.

10.  Entitlement to service connection for a left foot disability, to include the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1970 to December 1971 and from April 1975 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The Board notes that the issue related to arthritis of multiple joints has been recharacterized as "a disability of multiple joints."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In addition, the Veteran's claim for service connection for muscle deterioration and muscle atrophy has been recharacterized to indicate such disorder is limited to the right hand as the Veteran testified in September 2016 that the muscles in question were mostly in the right hand, specifically the thumb area and across the palm due to nerve damage caused by in-service carpal tunnel release.  Further, the Veteran's claim for service connection for residuals of a fractured right fifth finger has been combined with the issue of muscle deterioration and atrophy of the right hand.        

The Board recognizes that in March 2017, the Veteran filed a timely notice of disagreement with respect to the issue of entitlement to service connection for a depressive disorder.  The RO has acknowledged the notice of disagreement; and the issue is listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As such, a remand based on the provisions set forth in Manlincon is not necessary.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for GERD, a right hand disability other than carpal tunnel syndrome status post carpal tunnel release, a left hand disability, a right shoulder disability, a right knee disability, a left knee disability, a left foot/ankle disability, and a right foot/ankle disability other than Morton's neuroma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for arthritis of multiple joints, including fingers, wrists, arms, elbows, shoulders, hips, and knees as well as residuals of a right hand fracture were denied by a July 1997 Board decision that was not appealed.

2.  Evidence received subsequent to the July 1997 Board decision with respect to a right hand disability, a left hand disability, a right shoulder disability, a right knee disability, a left knee disability, a right foot/ankle disability other than Morton's neuroma, and a left foot/ankle disability is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims.

3.  Evidence received subsequent to the July 1997 Board decision with respect to the Veteran's left shoulder, elbows, wrists, and hips are either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  Hypertension was not manifested during service or to a compensable degree within a year of separation from service, and is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision which denied a claim for service connection for arthritis of multiple joints, including fingers, wrists, arms, elbows, shoulders, hips, and knees is final. 38 U.S.C.A. 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997).

2.  New and material evidence has been received since the July 1997 rating decision with respect to the claims of entitlement to service connection for disabilities of multiple joints, including the right shoulder, right hand, left hand, right knee, left knee, right foot/ankle other than Morton's neuroma, and left foot/ankle; and they are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  New and material evidence has not been received since the July 1997 rating decision, and the claims of entitlement to service connection for disabilities of the left shoulder, wrists, elbows, and hips are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the September 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Request to Reopen Previously Denied Claim

In a decision dated in July 1997, the Board denied the Veteran's claims for service connection for arthritis of multiple joints, including fingers, wrists, arms, elbows, shoulders, hips, and knees as well as entitlement to service connection for residuals of a right hand fracture.  The Veteran did not appeal this decision.  Thus, the July 1997 Board decision is final.  38 U.S.C.A. 7104(b); 38 C.F.R. § 20.1100.

The Veteran's application to reopen his claim of service connection for a disability of multiple joints was received in May 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2010 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for arthritis of multiple joints including fingers, wrists, arms, elbows, shoulders, hips, and knees as well as entitlement to service connection for residuals of a dislocated shoulder and residuals of a fractured right fifth finger.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The July 1997 Board decision noted that there was no competent evidence of arthritis of the fingers, wrists, arms, elbows, shoulders, hips, and knees as well as no evidence of residuals of a right hand fracture.  

Based on the grounds stated for the denials of service connection in the July 1997 rating decision, new and material evidence would consist of evidence arthritis or a current chronic disability of any of the Veteran's joints.  In this regard, additional evidence received since the July 1997 decision includes various private and VA treatment records as well as statements including personal hearing testimony from the Veteran.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In this case, evidence received since the July 1997 Board decision includes diagnoses of tendonitis of the right acromioclavicular joint, left hand arthritis, right hand muscle wasting, knee arthritis, and arthritis of both feet.  As such, the Board finds that this evidence is new and material and serves to reopen the claims of entitlement to service connection for a right shoulder disability, a right hand disability, a left hand disability, a right knee disability, a left knee disability, a disability of the right foot other than Morton's neuroma, and a left foot disability.  

The record is still absent evidence of a diagnosis with respect to the Veteran's wrists, elbows, and hips.  Accordingly, with respect to the these issues, the Board finds that the evidence received subsequent to July 1997 Board decision is not new and material and does not serve to reopen the claim.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a disability of the wrists, elbows, and hips, the benefit of the doubt doctrine does not apply.  see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

The Veteran seeks service connection for hypertension.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran does not contend, and the evidence does not show, that the Veteran was diagnosed as having hypertension during service.  The Veteran testified, however, that he has had hypertension since he "got out" of service.    

Service connection may be established for hypertension on the basis of a presumption under the law that if it manifested to a compensable degree within a year of his discharge, it must have had its onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 and 3.309(a).  In this case, however, the first diagnosis of hypertension was not until several years after the Veteran's discharge from service.  The Board notes that the Veteran had an elevated systolic reading on VA examination in October 1993 of 148/76.  In addition, the Veteran had a blood pressure reading of $156/84 on August 19, 1994 during an examination for back pain and a blood pressure reading of 161/77 while in recovery room after knee surgery.  Even assuming for the sake of argument that a blood pressure readings of 148/76 and 161/77 constitute hypertension, such was not shown to a compensable degree within one year of service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016) (providing compensable ratings for hypertension when diastolic reading are predominantly 100 or more; systolic readings are predominantly 160 or more; or there is a history of diastolic readings predominantly of 100 or more that requires continuous medication for control).  The nursing record indicated that prior to surgery, the Veteran was taking no medications.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In this case, a hypertensive condition was not noted during service.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a hypertension.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional has ever related this condition to the Veteran's military service.  It is noteworthy that when the Veteran filed his original claim for compensation in September 1993, he did not file a claim for service connection for hypertension.  This is inconsistent with any assertion that he has had hypertension since he "got out" of service because it is reasonable to conclude that if he believed that he had hypertension that was related to service, he would have claimed service connection for it at that time or shortly thereafter.  

Thus, the record is absent evidence of hypertension during service, evidence of hypertension to a compensable degree within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between his current diagnosis of hypertension and his active duty service.

The Board must also consider the Veteran's own opinion that his hypertension is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hypertension as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence having been received, the reopening of the claims for service connection for a right hand disability, a left hand disability, a right shoulder disability, a right knee disability, a left knee disability, a right foot/ankle disability other than Morton's neuroma, and a left foot/ankle disability is granted; to this extent only the appeal is granted.

New and material evidence not having been received, the reopening of the claims for service connection for a left shoulder disability, a bilateral wrist disability, a bilateral elbow disability, and a bilateral hip disability hips is denied.

Entitlement to service connection for hypertension is denied.

REMAND

With respect to GERD, the evidence indicates that the Veteran's service treatment records indicate that in March 1985, he reported having stabbing pain in the left upper quadrant of abdomen lasting approximately 10 months.  Physical examination demonstrated active bowel sounds and the abdomen was soft and non-tender.  Although difficult to read, it appears the assessment was gas.  At his September 2016 hearing, the Veteran testified that he was first diagnosed as having acid reflux disease while aboard ship in the service in 1970.  He testified that he "used to get a lot of ... heartburn and ... burning sensation in his chest" that would keep him up all night and that he would obtain antacids, such as Rolaids, from the corpsman.  He also essentially testified that he continued to have problems with GERD since being discharged from service and that he sought treatment and was told that his esophagus had been damaged about a year after he was discharged from service.    

Thus, a medical examination and opinion is warranted to determine whether a nexus exists between the Veteran's GERD and his active duty service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the remaining issues on appeal, as the Board has granted the Veteran's request to reopen his previously denied claim of service connection for disabilities of multiple joints, specifically a right hand disability, a left hand disability, a right shoulder disability, a right knee disability, a left knee disability, a right foot/ankle disability other than Morton's neuroma, and a left foot/ankle disability, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.

Prior to adjudication, however, as there is an indication that the Veteran has had problems with pain in his hands, right shoulder, knees, and feet since service, a medical examination and opinion is warranted to determine whether a nexus exists between any of these disabilities and the Veteran's active duty service.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his GERD, hands, right shoulder, knees, and feet that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's current gastroesophageal symptoms.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic gastroesophageal disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's current bilateral hand, right shoulder, bilateral knee, and feet symptoms.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

(a) The examiner should identify all current chronic disorders of the hands (except for  carpal tunnel syndrome status post right carpal tunnel release), right shoulder, knees, and feet (except for right foot Morton's neuroma) and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service.

(b) With respect to the Veteran's right hand, the examiner should also provide an opinion as to whether it is at least as likely as not that any such disorder is caused by or aggravated by the Veteran's carpal tunnel syndrome status post right carpal tunnel release).  If aggravation is found, a baseline prior to aggravation must be determined.

(c) With respect to the Veteran's right foot, the examiner should also provide an opinion as to whether it is at least as likely as not that any such disorder is caused by or aggravated by the Veteran's right foot Morton's neuroma.  If aggravation is found, a baseline prior to aggravation must be determined.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


